ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that MARQUIS D. JONES, JR., a Judge of the Superior Court, be suspended from the performance of his judicial duties for a period of four months, without pay, and that certain conditions be imposed, for respondent’s violations of Canon 1 (a judge should personally observe high standards of conduct to preserve the integrity and independence of the judiciary) and Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary) of the Code of Judicial Conduct;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted as provided herein and MARQUIS D. JONES, JR., is hereby suspended from the performance of his judicial duties, without pay, for a period of four months, effective immediately; and it is further
ORDERED that respondent shall enroll in and successfully complete an in-patient or out-patient program alcohol treatment program approved by the Supreme Court and shall submit to the Court quarterly reports from a medical professional, therapist, or alcohol or addiction counselor approved by the Supreme Court documenting the progress of respondent’s treatment for a period of one year.